Exhibit 10.2

 

[g62981kgimage002.gif]

 

FOURTH AMENDMENT TO WHOLESALE SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO WHOLESALE SECURITY AGREEMENT (“Amendment”) is made as
of the 14th day of May 2004 by and between TEXTRON FINANCIAL CORPORATION, a
Delaware corporation (“Secured Party”); and the undersigned (jointly and
severally, individually and collectively, “Debtor”).

 

WITNESSETH THAT:

 

WHEREAS, the Secured Party and Debtor are parties to a certain Wholesale
Security Agreement dated August 21, 2002, as may have been previously amended,
modified or supplemented (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain of the terms of the
Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual obligations
hereinafter contained, and for other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto agree as follows:

 

1.                                       All capitalized terms used and not
otherwise defined herein shall have the same meanings provided therefore in the
Agreement.

 

2.                                       Paragraph 6.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

Debtor represents, warrants, covenants, agrees and acknowledges that Debtor
receives good and valuable benefit and consideration from its relationship with
Fleetwood Enterprises, Inc., and as such represents, warrants, covenants, agrees
and acknowledges the failure of Fleetwood Enterprises, Inc., to maintain the
following financial covenant shall be an Event of Default hereunder:

 

(a)                                  If a Minimum Liquidity Event shall occur as
of the end of any calendar month, as indicated in any compliance certificate
delivered pursuant to Section 5.2(e) of the Other Credit Facility, Fleetwood
shall be required to have maintained EBITDA for the most recent period of four
consecutive Fiscal Quarters (for which an annual or quarterly compliance
certificate has been delivered pursuant to Section 5.2(e) of the Other Credit
Facility) ended on the last day of each Fiscal Quarter set forth below of not
less than the amount set forth below opposite each such fiscal quarter:

 

MINIMUM EBITDA

 

Period Ending

 

 

 

$51,000,000

 

On the last Sunday in April 2004

$52,000,000

 

On the last Sunday in July 2004

$55,000,000

 

On the last Sunday in October 2004

$58,000,000

 

On the last Sunday in January 2005

$62,000,000

 

On the last Sunday in April 2005

$65,000,000

 

Thereafter

 

“Minimum Liquidity Event” means, as of any calculation date either
(a) Fleetwood, on a consolidated basis, has Fleetwood Liquidity of $90,000,000
or less for the calendar month immediately preceding such calculation date or
(b) the Borrowers (collectively) have Borrower Liquidity of $60,000,000 or less
for the calendar month immediately preceding such calculation date.

 

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything contained elsewhere
herein, capitalized terms in Sections 6.1(a) hereof shall have the meanings
ascribed to them in the Other Credit Facility (defined in Section 9(l) of this
Agreement), as amended, in the form of such Other Credit Facility and amendments
thereto as the same have been filed by Fleetwood Enterprises, Inc. with the
Securities and Exchange Commission prior to the date hereof.

 

Not later than forty-five calendar days after the last day of each fiscal
quarter, or ninety calendar days after the last day of each fiscal year,
Fleetwood Enterprises, Inc. shall submit to Secured Party a certificate stating
that Debtor is in compliance with each of the foregoing representations,
covenants, and warranties (or, if applicable, disclosing any non-compliance
therewith) and shall show such supporting information as Secured Party may
reasonably request. Each certificate shall be in form and substance reasonably
satisfactory to Secured Party and signed by the chief financial officer or chief
accounting officer of Fleetwood Enterprises, Inc. (or such other officer if
acceptable to Secured Party in its sole discretion). The amounts and
calculations referred to above shall be determined as set forth in Sections
6.1(a) or in the definitions of defined terms contained therein, or otherwise in
accordance with generally accepted accounting principles consistently applied,
excepting only as such principles may be modified above, and Textron’s
calculations shall be conclusive absent manifest error.”

 

3.                                       The Agreement is further amended by
deleting Schedule 9(L) and substituting in lieu thereof the Revised
Schedule 9(L) attached hereto and incorporated herein by this reference.

 

4.                                       Except as amended hereby, the Agreement
shall remain in full force and effect, and is in all respects hereby ratified
and affirmed.

 

5.                                       This Amendment, and the rights and
duties of the parties hereunder, shall be governed by and construed in
accordance with the internal laws of the State of Rhode Island, without regard
to such jurisdiction’s principles of conflicts of laws. If any provision of this
Amendment is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

6.                                       This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument, and a facsimile signature shall suffice as original for all
purposes.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
by their duly authorized officer or representative as of the day and year first
above written.

 

 

SECURED PARTY:

DEBTOR:

 

--------------------------------------------------------------------------------


 

TEXTRON FINANCIAL CORPORATION, for itself and as

FLEETWOOD RETAIL CORP. OF ARKANSAS,

agent for its affiliates

an Arkansas corporation

 

FLEETWOOD RETAIL CORP. OF GEORGIA,

 

a Georgia corporation

By:

FLEETWOOD RETAIL CORP. OF ILLINOIS,

/s/ Brian Courtney

 

a Illinois corporation

Print Name: Brian Courtney

FLEETWOOD RETAIL CORP. OF KANSAS,

Print Title: VP, Large Ticket Division

a Delaware corporation

 

FLEETWOOD RETAIL CORP. OF LOUISIANA,

 

a Louisiana corporation

 

FLEETWOOD RETAIL CORPORATION OF MISSOURI,

 

a Missouri corporation

 

FLEETWOOD RETAIL CORP. OF OHIO,

 

a Ohio corporation

 

FLEETWOOD HOME CENTERS OF NEVADA, INC.,

 

a Nevada corporation

 

FLEETWOOD RETAIL CORP. OF OKLAHOMA,

 

a Oklahoma corporation

 

FLEETWOOD RETAIL CORP. OF SOUTH CAROLINA,

 

a South Carolina corporation

 

FLEETWOOD RETAIL CORP. OF WEST VIRGINIA,

 

a West Virginia corporation

 

FLEETWOOD RETAIL CORP. OF WASHINGTON,

 

a Delaware corporation

 

 

Secured Party’s address for notices:

 

P.O. Box 3090

 

Alpharetta, GA 30023

By:

/s/  Boyd R. Plowman

 

 

Print Name: BOYD R. PLOWMAN

 

Print Title: AS EXECUTIVE  V.P.

 

FOR EACH OF THE FOREGOING DEBTORS

 

--------------------------------------------------------------------------------


 

REVISED SCHEDULE 9(L)

 

Capitalized terms not defined in this Schedule shall have the meaning ascribed
to them in the Other Credit Facility.

 

If a Minimum Liquidity Event shall occur as of the end of any calendar month, as
indicated in any compliance certificate delivered pursuant to Section 5.2(e) of
the Other Credit Facility (as such term is defined in the Agreement), Fleetwood
shall be required to have maintained EBITDA for the most recent period of four
consecutive Fiscal Quarters (for which an annual or quarterly compliance
certificate has been delivered pursuant to Section 5.2(e) of the Other Credit
Facility) ended on the last day of each Fiscal Quarter set forth below of not
less than the amount set forth below opposite each such fiscal quarter:

 

MINIMUM EBITDA

 

Period Ending

 

 

 

$51,000,000

 

On the last Sunday in April 2004

$52,000,000

 

On the last Sunday in July 2004

$55,000,000

 

On the last Sunday in October 2004

$58,000,000

 

On the last Sunday in January 2005

$62,000,000

 

On the last Sunday in April 2005

$65,000,000

 

Thereafter

 

--------------------------------------------------------------------------------